DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.  
Claims 1-22 are pending.  Claims 1-3, 6-7, 9-10, 12, 18-19 and 21-22 are the subject of this FINAL Office Action.  Claims 4-5, 8, 11, 13-17 and 20 are withdrawn.  
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amend claim 1 to state ““up to [number] wt. % [component], based on the total weight of the ink” which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).

Claim Rejections - 35 USC § 112- Indefiniteness - Withdrawn


Claim Interpretation
Claim 1 contains wherein clauses that recite the inherent characteristics of the claimed inks that follow from the claimed ink compositions.  See MPEP § 2112.  Specifically, the following only states characteristics of the claimed ink composition and fails to further limit the composition itself: “wherein the photoinitiator is operable to initiate curing of the oligomeric curable material and/or the monomeric curable material when the photoinitiator is exposed to incident curing radiation having a Gaussian distribution of wavelengths and a peak wavelength λ; wherein the ink has a penetration depth (Dp) and a critical energy (Ec) at the wavelength λ; and wherein the ink has a print through depth (DPT) at the wavelength λ of less than or equal to 2 x Dp.”  Claims 2-3, 6 and 9-10 state similar properties of the claimed ink composition and fails to further limit the composition itself.  In other words, any ink composition as claimed would necessarily meet these property requirements.  This is especially true to the extent the elected species of Ink 10 is rejected because Ink 10 satisfies the claimed properties as shown in Table IV of the specification.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 22 is dependent on claim 1, but fails to further limit claim 1.  Claim 1 states: “wherein the components are selected such that the ink has a penetration depth (Dp) and a critical energy (Ec) at the wavelength λ, and the ratio of Dp to Ec is at least 10” and “wherein the components are selected such that the ink has a print through depth (Dpt) at the wavelength λ of less than or equal to 2 x Dp.”  Claim 22 repeats the same subject matter: “wherein the wt.% values of the components are selected such that the ink has a penetration depth (Dp) and a critical energy (Ec) at the wavelength λ, and the ratio of Dp to Ec is at least 1 0, and the ink has a print through depth (Dpt) at the wavelength λ of less than or equal to 2 x Dp.”  Thus, claim 22 fails to further limit claim 1.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-10, 12, 18-19 and 21-22 is rejected under 35 U.S.C. § 103 as being unpatentable over MAEKAWA (US 2005/0053798), in view of LI (WO 2013037277 A1) and LUGASSI (US 8,857,961).

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar oil yellow and blue B colorants/dyes and Irgacure 819 and Irgacure 184 to the ink of MAEKAWA and optimize the colorant/dye and Irgacure concentrations according to the color needs with a reasonable expectation of success.
As to claims 1, 7, 12, 18-19 and 21, MAEKAWA teaches an ink comprising up to 80% oligomeric urethane methacrylate, up to 80% monomeric methacrylate, up to 5% alpha-cleavage type photoinitiator Irgacure 1700, and oil yellow (paras. 0099 & 0126).  
MAEKAWA does not explicitly teach photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, and non-curable absorber mix oil yellow and blue B 50:50 mix.
However, a skilled artisan would have been motivated to apply such mixtures and optimize their ratios as demonstrated in the prior art with a reasonable expectation of success.  First, as to the non-curable absorbers oil yellow and blue B, MAEKAWA provides motivation to apply any known oil-soluble dyes/colorants because MAEKAWA teaches that numerous known oil-soluble dyes can be used, including oil yellow (paras. 0097-0099).  To this end, a skilled artisan would have been motivated to optimize mixtures of dyes such as oil yellow and blue B to achieve various colors.  For example, LI teaches inks for 3D printing including urethane acrylate, acrylate and photoinitiators, which can also include “[t]he dye is selected from the 
As to photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, LUGASSI teaches that urethane acrylate-based inks with photoinitiators can include both Irgacure 184 and Irgacure 819 (col. 2, l. 62 – col. 3, l. 18).  A skilled artisan would have been motivated to optimize these photoinitiator amounts in order to achieve specific curing characteristics as explained in LUGASSI (cols. 2-3).
As to the ink composition properties of claims 1-3, 6 and 9-10, not only does the specification at Table IV and Examples state that Ink 10 includes these characteristics; in addition, any claimed composition would yield these properties.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize the dye amounts of oil yellow and blue B, and the photoinitiator amounts of Irgacure 184 and Irgacure 819 to achieve specific results based on the specific application and with a reasonable expectation of success.  Applicants are encouraged to present unexpected results of Ink 10 compared to the closest prior art of MAEKAWA.  See MPEP § 716.
Response to Arguments
The Office is not persuaded of error by Applicants’ argument in the Reply filed 12/21/2021 because "[f]rom the standpoint of patent law, a compound and all its properties are inseparable" and “[p]roducts of identical chemical composition can not have mutually exclusive properties."  See MPEP §§ 2112.01(II) & 2141.02(V).  Applicants elected, and the Office is examining, Ink 10 in Table IV of the specification.  The Office presented evidence that 
Claim 22 is rejected for the same reasons as claim 21 because claim 22 fails to further limit claim 1, and Applicants elected Ink 10 in Table IV, which reads on claims 1 and 22 and was previously rejected for the reasons stated above.
Applicants amend the claims to state “up to [number] wt. % [component], based on the total weight of the ink.”  This fails to change the scope of the elected claim directed to Ink 10 in Table IV.  Applicants repeat the same arguments as before; thus, all previous arguments still apply.
Applicants previously amend the claims to state 
wherein the wt% of each component is selected such that the ink has a penetration depth (Dp) and a critical energy (Ee) at the wavelength A, and the ratio of Dp to Ee is at least 10; and
wherein the wt% of each component is selected such that the ink has a print through depth (DPT) at the wavelength A of less than or equal to 2 x Op.

This fails to change the scope of the claims because a product claim (here, ink composition) is examined based on its compositional features (here, up to 80 wt.% oligomeric curable material; up to 80 wt.% monomeric curable material; up to 1 0 wt. % photoinitiator; up to 1 wt.% non-curable absorber material; and up to 1 0 wt.% one or more additional components).  How or why those components are selected (here, “the wt% of each component is selected such that . . .”) is immaterial to the composition itself.  The prior art provides motivation to combine the components of the claimed and elected ink composition Ink 10 of Table IV; thus, the prior art still renders obvious the claimed and elected ink composition Ink 10 of Table IV.
See MPEP §§ 2112.01(II) & 2141.02(V).
Furthermore, even if “[n]one of the references even mention print though depth, penetration depth, or critical energy” (Reply, pg. 10), yet "[i]n determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”  MPEP § 2141(III).  In other words, the Office presented evidence drawn from the prior art to show motivation to combine oligomeric urethane acrylate, monomeric acrylate, photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, and non-curable absorber mix oil yellow and blue B 50:50 mix to make Ink 10.  This is all that is required by the law.
Applicants also argue that “the Office is incorrect in suggesting that one would optimize the wt%'s of the ink components based on the cited references” because “[t]here is clearly no disclosure, teaching, or evidence in any of the references that low print through depth can be achieved through the claimed composition having the requisite Op, Ee, Op to Ee ratio, and DPT Values” (Reply, pg. 11).  As explained above, the prior art suggests to combine the claimed ink elements to achieve elected species Ink 10, which has these same Op, Ee, Op to Ee ratio, and DPT 
optimize mixtures of dyes such as oil yellow and blue B to achieve various colors.  For example, LI teaches inks for 3D printing including urethane acrylate, acrylate and photoinitiators, which can also include “[t]he dye is selected from the group consisting of oil-soluble yellow, . . . oil-soluble blue B.”  Thus, the mixture (e.g. 7:1) of oil yellow and blue B is a matter of routine optimization of resulting colors in printing inks.
	As to photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, LUGASSI teaches that urethane acrylate-based inks with photoinitiators can include both Irgacure 184 and Irgacure 819 (col. 2, l. 62 – col. 3, l. 18).  A skilled artisan would have been motivated to optimize these photoinitiator amounts in order to achieve specific curing characteristics as explained in LUGASSI (cols. 2-3)

(Non-Final, pgs. 5-6).  Thus, this argument is not persuasive.
	In sum, the claims remain rejected because, absent secondary evidence of unexpected results, a skilled artisan at the time of filing would have recognized that the prior art provides motivation to combine familiar ink composition elements of instant Ink 10, and optimize their amounts according to the particular application.

Prior Art
The following prior art is considered pertinent: US 20090246403; WO 2011085281; US 20120129972; US 20080090929; US 20090000508; US 20140340455; US 20170158891; US 20180051183; US 20180163066; US 20070232722; US 8710123; US 4283480; US 20170028677; US 20120026235; US 20120196095;  US 20130002773; US 2011/0262711; US 7465370; US 7578958; US 20100140850; US 20100196618; US 20120196122; US 20130065027; US 20130230701; US 8857961; US 20160082688; US 20200062983; US20170252971; WO2015038714; US20140017460.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743